DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 2/16/2021. Claims 1-20 are still pending. Claims 19 and 20 are withdrawn. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lien et al (US 20200348390 A1, hereinafter Lien) in view of Tsvelykh et al (US 20210080580 A1, hereinafter Tsvelykh’580).

Consider claim 1, Lien discloses an electronic device (computing device 102, Fig. 3), comprising: one or more antennas (The antenna 404 can include multiple antennas 404 for antenna diversity, transmit beamforming, or MIMO networks, paragraph 48); a 
 selectively send and receive cellular communications signals using the one or more antennas in [corresponding communication slots] for cellular communications for a cellular network (Using the wireless communication chipset 104, the computing device 102 communicates with the base station 106 via wireless link 108-1, paragraph 37. The wireless link 108 may be implemented using any suitable communication protocol or standard, including those for cellular networks such as 5G, paragraph 35; the signals 1000-1, 1000-2, and 1000-3 can be transmitted using disjoint wireless communication channels, se Fig. 10 and paragraph 80); and 
selectively send ranging signals and receive reflected ranging signals using the one or more antennas [during ranging slots] (In addition to transmitting and receiving communication signals via the wireless links 108, each of these devices can also perform radar sensing. Using the wireless communication chipset 104, the computing device 102 can operate as monostatic radars by transmitting and receiving its own radar signals, paragraph 38; the signals 1000-1, 1000-2, and 1000-3 can be transmitted using disjoint wireless communication channels, se Fig. 10 and paragraph 80); and 
a processor (computer processor 304, Fig. 3) operably coupled to the network interface and configured to determine a location of an obstacle or a location of the electronic device using the reflected ranging signals (the signal that is received is processed to determine a location of the target, paragraph 87).
However, Lien does not expressly disclose communication slots and ranging slots that are allocated by the cellular network.

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teachings of Tsvelykh’580 with the teachings of Lien in order to allow a wireless multimode system  to be used for simultaneous communication and radar operations.

Consider claim 2, and as applied to claim 1 above, Tsvelykh’580 discloses, wherein a slot of the ranging slots comprises: 
a ranging transmission portion, wherein the electronic device is configured to transmit the ranging signals during the ranging transmission portion of the slot (the frames that include communication signals (user data) and radar signals (radar waveforms) are transmitted via the first portion of the antenna array using the M transmission amplifiers, paragraph 119); and 
a ranging receiving portion, wherein the electronic device is configured to monitor for the reflected ranging signals transmitted during the ranging transmission portion of the slot (reflected frames that include reflected radar signals corresponding to the transmitted radar signals are received by the L reception amplifiers via the second portion of the antenna array, paragraph 120).


Consider claim 3, and as applied to claim 1 above, Tsvelykh’580 discloses, wherein: a first slot of the ranging slots comprises a ranging transmission portion, wherein the electronic device is configured to transmit the ranging signals during the ranging transmission portion of the first slot (the frames that include communication signals (user data) and radar signals (radar waveforms) are transmitted via the first portion of the antenna array using the M transmission amplifiers, paragraph 119), and a second slot of the ranging slots comprises a ranging receiving portion, wherein the electronic device is configured to monitor for the reflected ranging signals transmitted during the ranging transmission portion of the second slot (reflected frames that include reflected radar signals corresponding to the transmitted radar signals are received by the L reception amplifiers via the second portion of the antenna array, paragraph 120).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teachings of Tsvelykh’580 with the teachings of Lien in order to allow a wireless multimode system  to be used for simultaneous communication and radar operations.

Consider claim 5, and as applied to claim 1 above, Tsvelykh’580 discloses wherein the cellular communication signals and the ranging signals are configured to be 1 to freqm in a time slot) may be allocated to radar signals. One or more consecutive time slot may be assigned to radar signals. In some embodiments, more than one non-consecutive time slot may be assigned to radar signals, paragraph 86).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teachings of Tsvelykh’580 with the teachings of Lien in order to allow a wireless multimode system  to be used for simultaneous communication and radar operations.

Consider claim 6, and as applied to claim 1 above, Tsvelykh’580 discloses the cellular communication signals comprising: uplink signals configured to use uplink subcarriers; and downlink signals configured be use downlink subcarriers (Tsvelykh’580 discloses LTE and  5G communication sub-carriers , paragraphs 83 and 86).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teachings of Tsvelykh’580 with the teachings of Lien in order to allow a wireless multimode system  to be used for simultaneous communication and radar operations.

Consider claim 7, and as applied to claim 6 above, Tsvelykh’580 discloses wherein the ranging signals are configured to use the uplink subcarriers during the ranging slots (Tsvelykh’580 discloses receiving radar signals corresponding to transmitted radar signals, paragraph 4).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teachings of Tsvelykh’580 with the teachings of Lien in order to allow a wireless multimode system  to be used for simultaneous communication and radar operations.

Consider claim 9, and as applied to claim 6 above, Tsvelykh’580 discloses wherein the ranging signals are configured to use the downlink subcarriers during the ranging slots (Tsvelykh’580 discloses receiving radar signals corresponding to transmitted radar signals, paragraph 4).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teachings of Tsvelykh’580 with the teachings of Lien in order to allow a wireless multimode system  to be used for simultaneous communication and radar operations.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Tsvelykh’580 , and further in view of Nakatsugawa (US 20110195736 A1).


In the same field of endeavor, Nakatsugawa discloses wherein the first slot of the ranging slots comprises an additional ranging transmission portion, wherein an additional electronic device is configured to transmit the ranging signals during the additional ranging transmission portion of the first slot (ranging codes of a plurality of mobile stations may be code -multiplexed and transmitted in one slot, paragraph 81).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to multiplex ranging signals of a plurality of mobile stations, as disclosed in Nakatsugawa, in the system of Lien as modified by Tsvelykh’580 in order to share spectrum resources.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Tsvelykh’580, and further in view of Tsvelykh et al (US 20200319327 A1, hereinafter Tsvelykh’327).

Consider claim 10, and as applied to claim 1 above, the combination of Lien and Tsvelykh’580 does not expressly disclose wherein the cellular communication signals are configured to use a first spectrum, wherein the ranging signals are configured to use 
In the same field of endeavor, Tsvelykh’327 discloses wherein the cellular communication signals are configured to use a first spectrum, wherein the ranging signals are configured to use a second spectrum, and wherein the first spectrum and the second spectrum do not have any overlapping frequencies (In some embodiments, the communication link is established in a particular millimeter-wave band (e.g., as established by a particular 5G standard or pre-standard) and the radar operations are performed in an adjacent industrial, scientific and medical (ISM) band(s), paragraph 24).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teachings of Tsvelykh’327 with the teachings of Lien and Tsvelykh’580 in order to avoid deteriorating performance of the radar or of the communication operations that may be caused by interference between radar and communication radiation.

Consider claim 12, and as applied to claim 10 above, Tsvelykh’327 discloses wherein the second spectrum is an unlicensed spectrum where allocated slots are not guaranteed (industrial, scientific and medical (ISM) band(s), paragraph 24).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teachings of Tsvelykh’327 with the teachings of Lien and Tsvelykh’580 in order to avoid deteriorating performance of the radar or of the communication operations that may be caused by interference between radar and communication radiation.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Tsvelykh’580, further in view of Tsvelykh’327, and further in view of Stauffer et al (US 20200107249 A1, hereinafter Stauffer).

Consider clam 11, and as applied to claim 10 above, the combination of Lien, Tsvelykh’580, and Tsvelykh’327 does not expressly disclose wherein the second spectrum comprises a licensed spectrum that has an operator that ensures that allocated slots are guaranteed for allocated devices.
In the same field of endeavor, Stauffer discloses wherein the second spectrum comprises a licensed spectrum that has an operator that ensures that allocated slots are guaranteed for allocated devices (the UE 110 is in a geographic location that has coverage for both the 4G network and the 5G network. To reduce traffic to the 5G network, the radar request message 504 and the radar grant message 524 can be transmitted using 4G standards to and from the 4G network. Depending on the situation, the radar grant module 366 may or may not grant authorization to the UE 110 to transmit the radar signal 204 within the licensed frequency band associated with coverage of the 5G network, paragraph 69).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teachings of Stauffer with the teachings of Lien, Tsvelykh’580, and Tsvelykh’327 in order to control radar transmissions within a licensed frequency band.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Tsvelykh’580, further in view of Tsvelykh’327, and further in view of Lei et al (US 20200314911, hereinafter Lei).

Consider claim 13, and as applied to claim 12 above, the combination of Lien, Tsvelykh’580, and Tsvelykh’327 does not expressly disclose wherein the ranging slots comprise a look- before-talking portion.
In the same field of endeavor Lei discloses wherein the ranging slots comprise a look- before-talking portion (When operating in unlicensed radio frequency spectrum bands, wireless devices such as base stations 105 and UEs 115 may employ listen-before-talk (LBT) procedures, paragraph 120).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teachings of Lei with the teachings of Lien, Tsvelykh’580, and Tsvelykh’327 to ensure a frequency channel is clear before transmitting.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claims 14-18 are allowed.

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642